DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 19, 2022 has been entered. 
Claim Interpretation
In claim 1, Applicant has claimed a term “Optical Orange Skin (OOS)”.  This is not a standard term in the art, and the Examiner is applying a broad interpretation of the term as applied to a chemical strengthening (i.e. toughening) process.  The Examiner is broadly interpreting OOS as optical scattered/textured irregularities in the glass surface.  
It should be noted Applicant is entitled to be their own lexicographer and may rebut the presumption that claims terms are to be given the broadest reasonable interpretation of the claim.
In Claims 5-7 and 9 the Examiner interprets “the dwelling time” as referencing “a set dwelling” in line 8 of claim 1.  
The preamble of claims 22 and 23 has been amended to recite “A method for chemical toughening a thin glass article while avoiding OOS, comprising:”, the Examiner interprets “for chemical toughening a thin glass article while avoiding OOS” as intended use, since “while avoiding OOS” is not positively recited in the claim.  It should be noted the term OOS has not been defined in the claims and claims 22 and 23 have also been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see rejection below).
Claim Objections
Claims 1, 6 and 7 is/are objected to because of the following informalities:  typographical error, “2 min to 12 min” should be “2 mins to 12 mins” in claim 1, “10 min” in claim 6 should be “10 min-s”, and “5 min” in claim 7 should be “5 mins”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to claims filed Sept. 19, 2022 is sufficient for the Examiner to withdraw the rejection of claims 11-12 under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph.
While Applicant has overcome the rejection of claim 22 for “controlling a temperature of a space to a dwelling temperature” based on the amendment to the claims filed Sept. 19, 2022, there are new rejections under 35 U.S.C. 112(b) due to the amendment to the claims. 
Claims 6-10, 20, 22, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 claims a dwelling time is less than 10 mins and claim 1 claims a dwelling time in a range of 2 mins to 12 mins.  Claim 6 depends from claim 1 and with a dwelling time of less than 10 mins claimed, this provides for values that are outside the range of 2 mins to 12 mins in claim 1 (i.e. 1 min or 0.5 mins, etc.).  Therefore, the claim is indefinite.  For Examination purposes, the Examiner interprets claim 6 should claim the dwelling time is less than 10 mins and greater than or equal to 2 mins.  Please clarify claim 6.
Claim 7 claims a dwelling time is less than 5 mins and claim 1 claims a dwelling time in a range of 2 mins to 12 mins.  Claim 7 depends from claim 1 and with a dwelling time of less than 5 mins claimed, this provides for values that are outside the range of 2 mins to 12 mins in claim 1 (i.e. 1 min or 0.5 mins).  Therefore, the claim is indefinite.  For Examination purposes, the Examiner interprets claim 7 should claim the dwelling time is less than 5 mins and greater than or equal to 2 mins.  Please clarify claim 7.
Claims 8 and 10 claim selecting parameters so that a thickness or a total thickness variation of salt residue attached to one surface of the glass article is less than 9/10*t, wherein t is the thickness of the glass article.  Claims 8 and 10 are unclear, since there is no prior recitation of a salt residue attached to one surface of the glass so it is unclear how to select parameters for the thickness of salt attached to one surface or how to select parameters for the thickness variation of salt residue attached to one surface.  Molten salt contacts the glass article through the step of immersing.  Please clarify the salt residue attached to one surface of the toughened glass article.  Claim 9 depends from claim 8.  Claim 9 also lacks clarity due to the lack of a relationship between a salt residue and the claimed steps in claim 1.  
Claims 20, 22, and 23 recite the acronym “OOS”, while this term is defined in claim 1, it has not been defined in claims 20, 22, and 23.  Please define the term “OOS” in each independent claim.  In the specification the acronym “OOS” is defined as “Optical Orange Skin”.  This is not a standard term in the art, and the Examiner is applying a broad interpretation of the term as applied to a chemical strengthening (i.e. toughening) process.  The Examiner is broadly interpreting OOS as optical scattered/textured irregularities in the glass surface.  

Based on Applicant’s Remarks filed Dec. 2, 2022, the Examiner withdraws the rejection of claims 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected by prior art in the final rejection dated Apr. 18, 2022 have been considered, but are moot due to new grounds of rejection necessitated by the amendment to the claims filed Sept. 19, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A).
Regarding claim 20, Hu ([0016]-[0027]) discloses a method of strengthening (i.e. toughening) a glass (corresponding to a glass article) having a thickness ranging from 0.03-10 mm, which overlaps Applicant’s range of a thickness of at most 0.07 mm.  Hu discloses providing the glass article (“glass”), preheating the glass, subjecting the glass to an ion exchange treatment in a salt bath to form a sub-strengthening layer on the surface of the glass (i.e. chemical toughening), taking out the glass that has passed through the salt bath, and then performing a heat treatment at a temperature that is higher than the temperature of the salt bath and lower than the glass transition temperature of the ion-exchanged glass (i.e. toughened glass article) (corresponding to dwelling).  Hu ([0022]) discloses the temperature of the salt bath ranges from 350-600 degrees C and ([0061]-[0062]) discloses a potassium nitrate salt bath, which is a molten salt within the temperature range of 350-600 degrees C as evidenced by Hadano.  Hadano (pg. 8, Example 1) discloses potassium nitrate as a molten salt at 450 degrees C.  
As stated above, Hu discloses the glass is passed through the salt bath and taking out the glass article that has passed through the salt bath, but Hu fails to specifically state immersing the glass article into the bath of molten salt and lifting the toughened glass article out of the bath of molten salt.  However, Hadano (pg. 8 – Example 1) discloses a strengthening treatment of a glass by immersing a glass substrate into the molten salt of potassium nitrate and lifting the substrate from the molten salt to a subsequent step.  Both Hu and Hadano disclose strengthening a glass with potassium nitrate molten salt.  Based on the additional teachings of Hadano, it would be obvious to a person having ordinary skill in the art, in the step of passing the glass through the salt bath and taking out the glass article that has passed through the salt bath, the passing of the glass article can be performed by immersing the glass article into the potassium nitrate to form a toughened glass article and the taking out of the glass article can be performed by lifting the toughened glass article out of the molten salt bath for a subsequent step, such as the heat treatment step (i.e. dwelling) disclosed by Hu.  
As discussed above, Hu discloses a heat treatment of the glass article corresponding to a dwelling step having the claimed dwelling temperature, but fails to disclose a dwelling time.  However, it would be obvious to a person having ordinary skill in the art, the heat treatment of Hu requires time, and therefore, there is a dwelling time. 
Hu fails to disclose cooling and cleaning the toughened glass article.  However, Hadano (pg. 8 Example 1) further discloses after strengthening in the molten salt immersing the substrate in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano disclose strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.  
As stated in the claim interpretation section above, Applicant has recited in the preamble chemical toughening while avoiding OOS (interpreted as “Optical Orange Skin”).  The Examiner interprets avoiding OOS is not positively recited in the claim.  However, while Hu fails to disclose avoiding OOS, Hu suggests uses for the chemically strengthened glass in mobile phones, media players, and other terminals due to its high transparency, it would be obvious to a person having ordinary skill in the art, the chemical strengthening method of Hu in view of Hadano would result in chemical toughening a thin glass article while avoiding OOS to provide for a high transparency glass.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A) as applied to claim 20 above, and further in view of Nishi et al. (JP2004-352536A).
Regarding claim 21, as discussed in the rejection of claim 20 above, Hu discloses a toughening temperature higher than a melting point of the bath of molten salt and a dwelling temperature higher than the temperature of the salt bath and lower than a transition temperature of the toughened glass article.  Hu fails to disclose details of difference between the dwelling temperature and the toughening, such as a difference that is < 55 degrees C.  However, Hu ([0024]) further discloses the glass is an alkali silicate glass and Nishi ([0014] further discloses after immersion by chemical strengthening the glass held at a temperature higher than the immersion liquid temperature by 10 to 50 degrees C or ([0016]) discloses held at a temperature ranging from 50 degrees C to 150 degrees C and ([0015]) discloses the immersion liquid, such as potassium nitrate (Examples 1 and 2), having a temperature ranging from 460 degrees C to 510 degrees C.  Both Hu and Nishi discloses chemical strengthening of an alkali silicate glass and a heat treatment of the glass substrate after chemical strengthening and overlapping potassium nitrate bath temperatures for ion exchange.  Based on the additional teachings of Nishi, it would be obvious to a person having ordinary skill in the art, to apply prior art known dwelling temperatures, toughening temperatures, and dwelling and temperature toughening temperature differences for alkali aluminosilicate glasses, as taught by Nishi, in the method of Hu, such as a dwelling temperature and toughening temperature difference ranging from 10 to 50 degrees C or 50 to 150 degrees C. These temperatures provide for temperatures within and overlapping Applicant’s temperature difference that is < 55 degrees C.  
Claims 1, 5-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A) and Nishi et al. (JP2004-352536A).
Regarding claim 1, Hu ([0016]-[0027]) discloses a method of strengthening (i.e. toughening) a glass (corresponding to a glass article) having a thickness ranging from 0.03-10 mm, which overlaps Applicant’s range of a thickness of at most 0.07 mm.  Hu discloses providing the glass article (“glass”), preheating the glass, subjecting the glass to an ion exchange treatment in a salt bath to for a sub-strengthening layer on the surface of the glass (i.e. chemical toughening), taking out the glass that has passed through the salt bath, and then performing a heat treatment (i.e. dwelling) at a temperature that is higher than the temperature of the salt bath and lower than the glass transition temperature of the ion-exchanged glass (i.e. toughened glass article).  Hu ([0022]) discloses the temperature of the salt bath ranges from 350-600 degrees C and ([0061]-[0062]) discloses a potassium nitrate salt bath, which is a molten salt within the temperature range of 350-600 degrees C as evidenced by Hadano.  Hadano (pg. 8, Example 1) discloses potassium nitrate as a molten salt at 450 degrees C.  Further, Hu ([0019]) discloses the heat treatment (i.e. dwelling) in an environment without an ion exchange source.  
As stated above, Hu discloses the glass is passed through the salt bath and taking out the glass article that has passed through the salt bath, but Hu fails to specifically state immersing the glass article into the bath of molten salt and lifting the toughened glass article out of the bath of molten salt.  However, Hadano (pg. 8 – Example 1) discloses a strengthening treatment of a glass by immersing a glass substrate into the molten salt of potassium nitrate and lifting the substrate from the molten salt to a subsequent step.  Hu and Hadano disclose strengthening a glass with potassium nitrate molten salt.  Based on the additional teachings of Hadano, it would be obvious to a person having ordinary skill in the art, in the step of passing the glass through the salt bath and taking out the glass article taking out the glass article that has passed through the salt bath, the passing of the glass article can be performed by immersing the glass article into the potassium nitrate to form a toughened glass article and the taking out of the glass article can be performed by lifting the toughened glass article out of the molten salt bath for a subsequent step, such as the heat treatment step disclosed by Hu.  
As discussed above, Hu discloses a heat treatment of the glass article in an environment that corresponds to a dwelling step having the claimed dwelling temperature, Hu ([0020]) further discloses the heat treatment step is to move the sub-strengthening layer to the inside of the glass and discloses diffusion.  Hu fails to disclose a dwelling time (i.e. heat treatment time).  However, it would be obvious to a person having ordinary skill in the art, the heat treatment of Hu requires time to move the sub-strengthening layer to the inside glass by diffusion. and therefore, there is a dwelling time at the dwelling temperature.  Hu fails to explicitly state a dwelling time in a range of 2 min to 12 min.  However, Hu ([0024]) further discloses the glass is an alkali silicate glass and Nishi ([0014] further discloses a after immersion by chemical strengthening the glass held at a temperature higher than the immersion liquid temperature by 10 to 50 degrees C or ([0016]) discloses held at a temperature ranging from 50 degrees C to 150 degrees C and ([0015]) discloses the immersion liquid, such as potassium nitrate (Examples 1 and 2), having a temperature ranging from 460 degrees C to 510 degrees C.  Further, Nishi (Examples 1 and 2) discloses the heat treatment at specific temperatures of 510 degrees C and 515 degrees C.  Nishi ([0021]-[0024]) further discloses when the dwelling step has a dwelling temperature higher by 10 to 50 degrees C than a toughening temperature a dwelling time of 10 minutes to 60 minutes improves cutting properties of the glass and a dwelling temperature higher by 50 to 150 degrees C than a toughening temperature for 1 minute to 30 minutes.  Therefore, with the obviousness of Hu that a dwelling time is required for moving the sub-strengthening layer by diffusion and the additional teachings of Nishi, specifically set temperatures of a heat treatment after immersion by chemical strengthening and required dwelling times to improve cutting properties, it would be obvious to a person having ordinary skill in the art to apply a set dwelling temperature with a dwelling time that can range from 10 mins to 60 mins or 1 min to 30 mins depending on the set dwelling temperature.  The dwelling times taught by Nishi of 10 mins to 60 mins and the dwelling times by Nishi of 1 min to 30 mins overlaps Applicant’s claimed range of 2 mins to 12 mins.  
Hu fails to disclose cooling and cleaning the toughened glass article.  However, Hadano (pg. 8 Example 1) further discloses after the step of immersing the substrate for strengthening immersing in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano discloses strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.  
Hu fails to disclose the toughened glass article is substantially free of OOS.  However, Hu suggests uses for the chemically strengthened glass in mobile phones, media players, and other terminals due to its high transparency, it would be obvious to a person having ordinary skill in the art, the chemical strengthening method of Hu in view of Hadano and Nishi would result in chemical toughening a thin glass article substantially free of OOS to provide for a high transparency glass.
Regarding claim 5, as discussed in the rejection of claim 1 above, Hu discloses a toughening temperature higher than a melting point of the bath of molten salt and a dwelling temperature higher than the temperature of the salt bath and lower than a transition temperature of the toughened glass article.  Hu fails to disclose details the dwelling temperature and the toughening temperature have a difference that is < 55 degrees C.  However, Hu ([0024]) further discloses the glass is an alkali silicate glass and Nishi ([0014] further discloses a after immersion by chemical strengthening the glass held at a temperature higher than the immersion liquid temperature by 10 to 50 degrees C or ([0016]) discloses held at a temperature ranging from 50 degrees C to 150 degrees C and ([0015]) discloses the immersion liquid, such as potassium nitrate (Examples 1 and 2), having a temperature ranging from 460 degrees C to 510 degrees C.  Both Hu and Nishi discloses chemical strengthening of an alkali silicate glass and a heat treatment of the glass substrate after chemical strengthening and overlapping potassium nitrate bath temperatures.  Based on the additional teachings of Nishi, it would be obvious to a person having ordinary skill in the art, to apply prior art known dwelling temperatures, toughening temperatures, and dwelling and temperature toughening temperature differences for alkali aluminosilicate glasses, as taught by Nishi, in the method of Hu, such as a dwelling temperature and toughening temperature difference ranging from 10 to 50 degrees C or 50 to 100 degrees C, which provides for values within and overlapping Applicant’s claimed range of a toughening temperature difference that is less than 55 degrees C.
Regarding claims 6 and 7, as discussed in the rejection of claim 1 above, Hu in view of Nishi provides for a set dwelling temperature and dwelling time that can range from 10 mins to 60 mins or 1 min to 30 mins depending on the set dwelling temperature.  The dwelling times taught by Nishi of 10 mins to 60 mins and the dwelling times by Nishi of 1 min to 30 mins overlaps Applicant’s claimed range of less than 10 mins, as claimed in claim 6 and a dwelling time is less than or equal to 5 mins.  
Regarding claims 8 and 10, as stated in the rejection of claim 1 above, Hadano (pg. 8 Example 1) further discloses after the step of immersing the substrate after strengthening in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano discloses strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.
Hu in view of Hadano provides for cleaning of salt adhered to the surface.  With the cleaning of the salt adhered to the surface, this provides for selecting a parameter so that the thickness of salt residue attached to one surface of the glass substrate is about 0 after the step of cleaning and a total thickness variation of salt residue attached to one surface of the glass substrate is about 0 after the step of cleaning.  With the thickness of salt residue about 0 and total thickness variation of the salt residue bout 0, this is within Applicant’s claimed range of 9/10*t claimed in claims 8 and 10.  
Regarding claim 9, as stated in the rejection of claim 1 above, a toughening time, toughening temperature, dwelling time, and dwelling temperature are selected for the dwelling and toughening steps.  This is interpreted as meeting the limitations of claim 9.  
Regarding claim 22, Hu ([0016]-[0027]) discloses a method of strengthening (i.e. toughening) a glass (corresponding to a glass article) having a thickness ranging from 0.03-10 mm, which overlaps Applicant’s range of a thickness of at most 0.07 mm.  Hu discloses providing a glass article (“glass”), preheating the glass, subjecting the glass to an ion exchange treatment (i.e. chemical toughening) in a salt bath to for a sub-strengthening layer on the surface of the glass, taking out the glass that has passed through the salt bath, and then performing a heat treatment at a temperature that is higher than the temperature of the salt bath and lower than the glass transition temperature of the ion-exchanged glass (i.e. toughened glass article).  Hu ([0022]) discloses the temperature of the salt bath ranges from 350-600 degrees C and ([0061]-[0062]) discloses a potassium nitrate salt bath, which is a molten salt within the temperature range of 350-600 degrees C as evidenced by Hadano.  Hadano (pg. 8, Example 1) discloses potassium nitrate as a molten salt at 450 degrees C.  Further, Hu ([0019]) discloses the heat treatment in an environment without an ion exchange source, which provides for a dwelling space.  
As stated above, Hu discloses the glass is passed through the salt bath and taking out the glass article that has passed through the salt bath, but Hu fails to specifically state immersing the glass article into the bath of molten salt and lifting the toughened glass article out of the bath of molten salt.  However, Hadano (pg. 8 – Example 1) discloses a strengthening treatment of a glass by immersing a glass substrate into the molten salt of potassium nitrate and lifting the substrate from the molten salt to a subsequent step.  Hu and Hadano disclose strengthening a glass with potassium nitrate molten salt.  Based on the additional teachings of Hadano, it would be obvious to a person having ordinary skill in the art, in the step of passing the glass through the salt bath and taking out the glass article that has passed through the salt bath, the passing of the glass article can be performed by immersing the glass article into the potassium nitrate to form a toughened glass article and the taking out of the glass article can be performed by lifting the toughened glass article out of the molten salt bath for a subsequent step, such as the heat treatment step disclosed by Hu.  
As discussed above, Hu discloses a heat treatment (dwelling) of the glass article in an environment (i.e. dwelling space) that corresponds to a dwelling step having the claimed dwelling temperature, Hu ([0020]) further discloses the heat treatment step is to move the sub-strengthening layer to the inside of the glass and discloses diffusion.  Hu fails to disclose a dwelling time (i.e. heat treatment time) at the dwelling temperature.  However, it would be obvious to a person having ordinary skill in the art, the heat treatment of Hu requires time to move the sub-strengthening layer to the inside glass by diffusion. and therefore, there is a dwelling time at a temperature.  Hu fails to explicitly state controlling a temperature of the dwelling time to be at a set dwelling temperature.  However, Hu ([0024]) further discloses the glass is an alkali silicate glass and Nishi ([0014] further discloses a after immersion by chemical strengthening the glass held at a temperature higher than the immersion liquid temperature by 10 to 50 degrees C or ([0016]) discloses held at a temperature ranging from 50 degrees C to 150 degrees C and ([0015]) discloses the immersion liquid, such as potassium nitrate (Examples 1 and 2), having a temperature ranging from 460 degrees C to 510 degrees C.  Nishi (Examples 1 and 2) further discloses the heat treatment at specific temperatures of 510 degrees C and 515 degrees C.  Both Hu and Nishi discloses chemical strengthening of an alkali silicate glass and a heat treatment of the glass substrate after chemical strengthening and overlapping potassium nitrate bath temperatures.  Based on the additional teachings of Nishi with a heat treatment at specific dwelling temperatures, it would be obvious to a person having ordinary skill in the art, for the heat treatment process of Hu to have set dwelling temperatures, such as the dwelling temperatures taught by Nishi, and to control a temperature of the dwelling space of Hu to be at a set dwelling temperature.  
Hu fails to disclose cooling and cleaning the toughened glass article.  However, Hadano (pg. 8 Example 1) further discloses after immersing in the molten salt immersing the substrate in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano discloses strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.  
As stated in the claim interpretation section above, Applicant has recited in the preamble chemical toughening while avoiding OOS “Optical Orange Skin”, and avoiding OOS is not positively recited in the claim.  However, while Hu fails to disclose avoiding OOS, Hu suggests uses for the chemically strengthened glass in mobile phones, media players, and other terminals due to its high transparency, it would be obvious to a person having ordinary skill in the art, the chemical strengthening method of Hu in view of Hadano and Nishi would result in chemical toughening a thin glass article while avoiding OOs to provide for a high transparency glass.
Regarding claim 23 , Hu ([0016]-[0027]) discloses a method of strengthening (i.e. toughening) a glass (corresponding to a glass article) having a thickness ranging from 0.03-10 mm, which overlaps Applicant’s range of a thickness of at most 0.07 mm.  Hu discloses providing a glass article (“glass”), preheating the glass, subjecting the glass to an ion exchange treatment (i.e. chemical toughening) in a salt bath to for a sub-strengthening layer on the surface of the glass, taking out the glass that has passed through the salt bath, and then performing a heat treatment at a temperature that is higher than the temperature of the salt bath and lower than the glass transition temperature of the ion-exchanged glass (i.e. toughened glass article).  Hu ([0022]) discloses the temperature of the salt bath ranges from 350-600 degrees C and ([0061]-[0062]) discloses a potassium nitrate salt bath, which is a molten salt within the temperature range of 350-600 degrees C as evidenced by Hadano.  Hadano (pg. 8, Example 1) discloses potassium nitrate as a molten salt at 450 degrees C.  Further, Hu ([0019]) discloses the heat treatment in an environment without an ion exchange source, which provides for a dwelling space.  
As stated above, Hu discloses the glass is passed through the salt bath and taking out the glass article that has passed through the salt bath, but Hu fails to specifically state immersing the glass article into the bath of molten salt and lifting the toughened glass article out of the bath of molten salt.  However, Hadano (pg. 8 – Example 1) discloses a strengthening treatment of a glass by immersing a glass substrate into the molten salt of potassium nitrate and lifting the substrate from the molten salt to a subsequent step.  Hu and Hadano disclose strengthening a glass with potassium nitrate molten salt.  Based on the additional teachings of Hadano, it would be obvious to a person having ordinary skill in the art, in the step of passing the glass through the salt bath and taking out the glass article taking out the glass article that has passed through the salt bath, the passing of the glass article can be performed by immersing the glass article into the potassium nitrate to form a toughened glass article and the taking out of the glass article can be performed by lifting the toughened glass article out of the molten salt bath for a subsequent step, such as the heat treatment step disclosed by Hu.  
As discussed above, Hu discloses a heat treatment of the glass article in an environment (i.e. dwelling pace) that corresponds to a dwelling step having the claimed dwelling temperature, Hu ([0020]) further discloses the heat treatment step is to move the sub-strengthening layer to the inside of the glass and discloses diffusion.  Hu fails to disclose a dwelling time (i.e. heat treatment time) at the dwelling temperature.  However, it would be obvious to a person having ordinary skill in the art, the heat treatment of Hu requires time to move the sub-strengthening layer to the inside glass by diffusion. and therefore, there is a dwelling time at the dwelling temperature.  Hu fails to explicitly state controlling a temperature of the dwelling time to be at a constant dwelling temperature less than 70 degrees higher or lower than the toughening temperature and a dwelling time of at least 2 minutes at the constant dwelling temperature.  However, Hu ([0024]) further discloses the glass is an alkali silicate glass and Nishi ([0014] further discloses after immersion by chemical strengthening the glass held at a temperature higher than the immersion liquid temperature by 10 to 50 degrees C or ([0016]) discloses held at a temperature ranging from 50 degrees C to 150 degrees C and ([0015]) discloses the immersion liquid, such as potassium nitrate (Examples 1 and 2), having a temperature ranging from 460 degrees C to 510 degrees C.  Both Hu and Nishi discloses chemical strengthening of an alkali silicate glass and a heat treatment of the glass substrate after chemical strengthening and overlapping potassium nitrate bath temperatures.  Based on the additional teachings of Nishi, it would be obvious to a person having ordinary skill in the art, to apply prior art known dwelling temperatures, toughening temperatures, and dwelling temperature and toughening temperature differences for alkali aluminosilicate glasses, as taught by Nishi, to the method of Hu, such as a dwelling temperature and toughening temperature difference ranging from 10 to 50 degrees C or 50 to 150 degrees C, which is within Applicant’s claimed range of the constant dwelling temperature being less than 70 degrees higher or lower than the toughening temperature.  Further, Nishi (Examples 1 and 2) discloses the heat treatment at specific temperatures of 510 degrees C and 515 degrees C.  Nishi ([0021]-[0024]) further discloses when the dwelling step has a dwelling temperature higher by 10 to 50 degrees C a dwelling time of 10 minutes to 60 minutes to improve cutting properties and 50 to 150 degrees C for 1 minute to 30 minutes.  Therefore, with the obviousness of Hu that a dwelling time is required for moving the sub-strengthening layer by diffusion and the additional teachings of Nishi, that disclose set temperatures of a heat treatment after immersion by chemical strengthening and required dwelling times to improve cutting properties, it would be obvious to a person having ordinary skill in the art to control a temperature of the dwelling space to be at a constant dwelling temperature and dwelling at a time of at least 2 minutes to provide for changes in the property of the glass by diffusion during the heat treatment.  
Hu fails to disclose cooling and cleaning the toughened glass article.  However, Hadano (pg. 8 Example 1) further discloses after immersing the substrate in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano discloses strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.  
As stated in the claim interpretation section above, Applicant has recited in the preamble chemical toughening while avoiding OOS “Optical Orange Skin”, and avoiding OOS is not positively recited in the claim.  However, while Hu fails to disclose avoiding OOS, Hu suggests uses for the chemically strengthened glass in mobile phones, media players, and other terminals due to its high transparency, it would be obvious to a person having ordinary skill in the art, the chemical strengthening method of Hu in view of Hadano and Nishi would result in chemical toughening a thin glass article while avoiding OOS to provide for a high transparency glass.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A) and Nishi et al. (JP2004-352536A) as applied to claim 1 above, and further in view of Li (US 2017/0233287).
Regarding claims 2-3, as discussed in the rejection of claim 1 above, Hu in view of Hadano provides for lifting of the toughened glass article out of the molten salt bath.  Hu and Hadano fail to disclose a lifting speed out of the molten salt bath.  However, Li ([0110]) discloses a method of pulling a glass or glass ceramic material out of a solution ranging from 200-1000 mm/min (0.2-1m/min) and a specific example of glass material, such as a substrate (abstract) dipped into the dipping solution and pulling from the solution at a rate of 6 mm/sec (0.36 m/min).  Li discloses lifting a glass substrate after dipping and Hadano discloses lifting a glass substrate after immersing/dipping.  It would be obvious to a person having ordinary skill in the art to apply prior art lifting speeds of a glass substrate after dipping/immersing, such as the lifting speeds ranging from 0.2-1m/min, as taught by Li, which overlaps Applicant’s claimed range of  less than 1m/min and greater than 0.001 m/min, as claimed in claim 2 and less than 0.5 m/min and greater than 0.05 m/min, as claimed in claim 3.  
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A) and Nishi et al. (JP2004-352536A) as applied to claim 1 above, and further in view of Fujiwara (WO2015/080095A1).
For the Fujiwara reference the Examiner is referencing pages of the attached machine translation.
Regarding claims 11 and 12, Hu fails to disclose details of impurities in the molten salt bath.  However, Fujiwara (abstract and pg. 4) discloses a method of regenerating a molten salt for chemical reinforcement, such as a potassium nitrate with Na impurities.  Fujiwara discloses if the Na concentration of the regenerated salt is 1000 mass ppm or less it can be reused for chemical strengthening.  Both Hu and Fujiwara discloses potassium nitrate for chemical strengthening.  Further, Fujiwara (pgs. 1-2) discloses the amount of Na ions, which are exchanged from the glass with K ions, affects the compressive stress of chemical strengthening in the potassium nitrate salt and specifically states a CS value could fall below a reference value with increased amounts of Na and results in the use of a new molten salt.  Therefore, based on the additional teachings of Fujiwara, it would be obvious to a person having ordinary skill in the art for the impurities in the bath of molten salt to be less than 1000 ppm, which overlaps Applicant’s claimed range of less than 5000 ppm as claimed in claim 11 and Applicant’s claimed range of less than 20 ppm, as claimed in claim 12.  Further, Fujiwara (pg. 2) discloses the amount of Na affects the compressive stress of chemical strengthening in the potassium nitrate salt and specifically states a CS value could fall below a reference value with increased amounts of Na.  Therefore, it would be obvious to a person having ordinary skill in the art the lower the amount of Na impurities in the potassium nitrate salt results in increased compress stress values by the chemical strengthening treatment, and it would be obvious to a person having ordinary skill in the art values much lower than 1000 ppm, such as 20 ppm of Na impurities would also be acceptable, and therefore obvious.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A) and Nishi et al. (JP2004-352536A) as applied to claim 1 above, and further in view of Da et al. (US 2020/0109079).
Regarding claim 24, in addition to the rejection of claim 1 above, Hu ([0024]) further discloses the glass is an alkali silicate comprising 5-75 wt% silica, the sum of Li2O, Na2O, and K2O ranges from 5-30 wt% and 5-30wt% of other oxides.  Hu fails to disclose details of other oxides, such as alumina ranging from 10-30 wt%.  However, Da (abstract) discloses chemically toughened glass articles of nor more than 0.4 mm and ([0049] and [0052]) discloses glasses alkali silicate glasses and discloses to reach good chemical toughening performance adding alumina to the glass composition and ([0055]) discloses alumina contents of at least 10 wt% for adjusting ion exchanging speed and at most 30 wt% to provide for lower melting and working temperatures.  Therefore, based on the additional teachings of Da, it would be obvious to a person having ordinary skill in the art, to add other oxides, such as alumina in a range of 10 wt% to 30 wt% to improve ion exchanging speed and to provide for lower melting and working temperatures in the glass.  
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A) and Li (US 2017/0233287).
Regarding claim 13, Hu ([0016]-[0027]) discloses a method of strengthening (i.e. toughening) a glass (corresponding to a glass article) having a thickness ranging from 0.03-10 mm, which overlaps Applicant’s range of a thickness of at most 0.07 mm.  Hu discloses providing a glass article (“glass”), preheating the glass, subjecting the glass to an ion exchange treatment (i.e. chemical toughening) in a salt bath to for a sub-strengthening layer on the surface of the glass, taking out the glass that has passed through the salt bath, and then performing a heat treatment at a temperature that is higher than the temperature of the salt bath and lower than the glass transition temperature of the ion-exchanged glass (i.e. toughened glass article).  Hu ([0022]) discloses the temperature of the salt bath ranges from 350-600 degrees C and ([0061]-[0062]) discloses a potassium nitrate salt bath, which is a molten salt within the temperature range of 350-600 degrees C as evidenced by Hadano.  Hadano (pg. 8, Example 1) discloses potassium nitrate as a molten salt at 450 degrees C.  
As stated above, Hu discloses the glass is passed through the salt bath and taking out the glass article that has passed through the salt bath, but Hu fails to specifically state immersing the glass article into the bath of molten salt and lifting the toughened glass article out of the bath of molten salt.  However, Hadano (pg. 8 – Example 1) discloses a strengthening treatment of a glass by immersing a glass substrate into the molten salt of potassium nitrate and lifting the substrate from the molten salt to a subsequent step.  Hu and Hadano disclose strengthening a glass with potassium nitrate molten salt.  Based on the additional teachings of Hadano, it would be obvious to a person having ordinary skill in the art, in the step of passing the glass through the salt bath and taking out the glass article taking out the glass article that has passed through the salt bath, the passing of the glass article can be performed by immersing the glass article into the potassium nitrate to form a toughened glass article and the taking out of the glass article can be performed by lifting the toughened glass article out of the molten salt bath for a subsequent step, such as the heat treatment step disclosed by Hu.  
Hu fails to disclose cooling and cleaning the toughened glass article.  However, Hadano (pg. 8 Example 1) further discloses after immersing the substrate in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano discloses strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.  
As discussed above, Hu in view of Hadano provides for lifting of the toughened glass article out of the molten salt bath.  Hu and Hadano fail to disclose a lifting speed out of the molten salt bath.  However, Li ([0110]) discloses a method of pulling a glass or glass ceramic material out of a solution ranging from 200-1000 mm/min (0.2-1m/min) and a specific example of glass material, such as a substrate (abstract) dipped into the dipping solution and pulling from the solution at a rate of 6 mm/sec (0.36 m/min).  Li discloses lifting a glass substrate after dipping and Hadano discloses lifting a glass substrate after immersing/dipping.  It would be obvious to a person having ordinary skill in the art to apply prior art lifting speeds of a glass substrate after dipping/immersing, such as the lifting speeds ranging from 0.2-1m/min, as taught by Li, which overlaps Applicant’s claimed range of  less than 1m/min and greater than 0.001 m/min, as claimed in claim 2 and less than 0.5 m/min and greater than 0.05 m/min, as claimed in claim 3.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A), (Fujiwara WO2015/080095A1), and Chen (CN107793043A).
For the Chen reference, the Examiner is referencing the attached machine translation.
Regarding claim 14, Hu ([0016]-[0027]) discloses a method of strengthening (i.e. toughening) a glass (corresponding to a glass article) having a thickness ranging from 0.03-10 mm, which overlaps Applicant’s range of a thickness of at most 0.07 mm.  Hu discloses providing a glass article (“glass”), preheating the glass, subjecting the glass to an ion exchange treatment in a salt bath to for a sub-strengthening layer on the surface of the glass, taking out the glass that has passed through the salt bath, and then performing a heat treatment at a temperature that is higher than the temperature of the salt bath and lower than the glass transition temperature of the ion-exchanged glass (i.e. toughened glass article).  Hu ([0022]) discloses the temperature of the salt bath ranges from 350-600 degrees C and ([0061]-[0062]) discloses a potassium nitrate salt bath, which is a molten salt within the temperature range of 350-600 degrees C as evidenced by Hadano.  Hadano (pg. 8, Example 1) discloses potassium nitrate as a molten salt at 450 degrees C.  
As stated above, Hu discloses the glass is passed through the salt bath and taking out the glass article that has passed through the salt bath, but Hu fails to specifically state immersing the glass article into the bath of molten salt and lifting the toughened glass article out of the bath of molten salt.  However, Hadano (pg. 8 – Example 1) discloses a strengthening treatment of a glass by immersing a glass substrate into the molten salt of potassium nitrate and lifting the substrate from the molten salt to a subsequent step.  Hu and Hadano disclose strengthening a glass with potassium nitrate molten salt.  Based on the additional teachings of Hadano, it would be obvious to a person having ordinary skill in the art, in the step of passing the glass through the salt bath and taking out the glass article taking out the glass article that has passed through the salt bath, the passing of the glass article can be performed by immersing the glass article into the potassium nitrate to form a toughened glass article and the taking out of the glass article can be performed by lifting the toughened glass article out of the molten salt bath for a subsequent step, such as the heat treatment step disclosed by Hu.  
Hu fails to disclose cooling and cleaning the toughened glass article.  However, Hadano (pg. 8 Example 1) further discloses after immersing the substrate in a warm bath at 40 degrees C to remove potassium nitrate adhering to the substrate surface.  Both Hu and Hadano discloses strengthening with potassium nitrate, and therefore, based on the additional teachings by Hadano, it would be obvious to a person having ordinary skill in the art to further cool the glass article and clean the glass article in a warm bath to remove potassium nitrate salt adhered to the surface.  
Regarding the impurities, Hu fails to disclose details of impurities in the molten salt bath.  However, Fujiwara (abstract and pg. 4) discloses a method of regenerating a molten salt for chemical reinforcement, such as a potassium nitrate with Na impurities.  Fujiwara discloses if the Na concentration of the regenerated salt is 1000 mass ppm or less it can be reused for chemical strengthening.  Both Hu and Fujiwara discloses potassium nitrate for chemical strengthening.  Further, Fujiwara (pgs. 1-2) discloses the amount of Na ions, which are exchanged from the glass with K ions, affects the compressive stress of chemical strengthening in the potassium nitrate salt and specifically states a CS value could fall below a reference value with increased amounts of Na and results in the use of a new molten salt.  Therefore, it would be obvious to a person having ordinary skill in the art for the impurities in the bath of molten salt to be less than 1000 ppm.  Hu and Fujiwara fail to disclose controlling a content of the impurities.  However, Chen (abstract and pgs. 3-4) discloses a method of reducing impurity in the salt bath for chemical strengthening by a purifying agent and the operation is controllable.  Therefore, based on the teachings of Fujiwara and Chen, it would be obvious to a person having ordinary skill in the art to control a Na content of impurities in the molten salt bath to be less than 1000 ppm and the Na impurities/ions are exchanged ions which originate from the glass composition.  
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN104692636A) in view of Hadano (CN107117810A), (Fujiwara WO2015/080095A1), and Chen (CN107793043A) as applied to claim 14 above, and further in view of Da et al. (US 2020/0109079).
Regarding claim 25, in addition to the rejection of claim 1 above, Hu ([0024]) further discloses the glass is an alkali silicate comprising 5-75 wt% silica, the sum of Li2O, Na2O, and K2O ranges from 5-30 wt% and 5-30wt% of other oxides.  Hu fails to disclose alumina ranging from 10-30 wt%.  However, Da (abstract) discloses chemically toughened glass articles of nor more than 0.4 mm and ([0049] and [0052]) discloses glasses alkali silicate glasses and discloses to reach good chemical toughening performance adding alumina to the glass composition and ([0055]) discloses alumina contents of at least 10 wt% for adjusting ion exchanging speed and at most 30 wt% to provide for lower melting and working temperatures.  Therefore, based on the additional teachings of Da, it would be obvious to a person having ordinary skill in the art, to add other oxides, such as alumina in a range of 10 wt% to 30 wt% to improve ion exchanging speed and to provide for lower melting and working temperatures in the glass.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741